86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Audrey L. MICKEY, Plaintiff-Appellant,v.Daniel P. LANG;  Joanna Piper;  Jane and John Doe(s), 1through 10, jointly and severally, Defendants-Appellees.
No. 95-3866.
United States Court of Appeals, Sixth Circuit.
May 22, 1996.

1
Before:  BOGGS and MOORE, Circuit Judges;  HILLMAN, District Judge.*

ORDER

2
This pro se Ohio litigant appeals a district court judgment dismissing her civil rights complaint filed pursuant to 42 U.S.C. §§ 1981, 1983, and 1985.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary damages and injunctive relief, Audrey L. Mickey sued her neighbor (Joanna Piper), her neighbor's attorney (Daniel P. Lang), and several John and Jane Does.   Mickey claimed that the defendants fraudulently caused a default judgment to be taken against her in the Ohio Court of Common Pleas.


4
Upon consideration of the defendants' motion to dismiss and motion for sanctions, the district court dismissed Mickey's claim and awarded the defendants their costs and attorney fees.   The district court held that Mickey's claim was barred by the doctrine of res judicata.   Mickey appeals that judgment.


5
In her timely appeal, Mickey reasserts the claim she set forth in the district court.   She does not, however, challenge the award of attorney fees.   The defendants requested in their brief that Mickey's appeal be dismissed as frivolous and that sanctions on appeal be imposed on her.


6
Upon de novo review, we conclude that the district court properly dismissed Mickey's claim for the reasons set forth in the district court's memorandum of opinion and order dated July 13, 1995.


7
Accordingly, the defendants' request that the appeal be dismissed as frivolous is denied, and the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   Because the defendants only requested in their brief that appellate sanctions be imposed, and did not file a separate motion for sanctions, their request for sanctions is denied.   See Fed.R.App.P. 38.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation